Name: 79/309/EEC: Council Decision of 19 March 1979 adjusting the amounts made available to the European Development Fund (1975) for the ACP States and for the overseas countries and territories and the French overseas departments
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-03-23

 Avis juridique important|31979D030979/309/EEC: Council Decision of 19 March 1979 adjusting the amounts made available to the European Development Fund (1975) for the ACP States and for the overseas countries and territories and the French overseas departments Official Journal L 072 , 23/03/1979 P. 0031 - 0032****( 1 ) OJ NO L 25 , 30 . 1 . 1976 , P . 168 . ( 2 ) OJ NO L 287 , 13 . 10 . 1978 , P . 22 . ( 3 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . ( 4 ) OJ NO L 147 , 3 . 6 . 1978 , P . 39 . COUNCIL DECISION OF 19 MARCH 1979 ADJUSTING THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND ( 1975 ) FOR THE ACP STATES AND FOR THE OVERSEAS COUNTRIES AND TERRITORIES AND THE FRENCH OVERSEAS DEPARTMENTS ( 79/309/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 1 ), SIGNED AT BRUSSELS ON 11 JULY 1975 , HEREINAFTER REFERRED TO AS THE ' INTERNAL AGREEMENT ' , AND IN PARTICULAR ARTICLE 1 ( 4 ) THEREOF , AMENDED BY THE AGREEMENT OF 28 MARCH 1977 ( 2 ), HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE SOLOMON ISLANDS , TUVALU AND DOMINICA , FORMER OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE COMMUNITY UNDER DECISION 76/568/EEC ( 3 ), HAVE BECOME INDEPENDENT AND HAVE REQUESTED TO ACCEDE TO THE ACP-EEC CONVENTION OF LOME , HEREINAFTER REFERRED TO AS THE ' CONVENTION ' , PURSUANT TO ARTICLE 89 THEREOF ; WHEREAS THE ACP-EEC COUNCIL OF MINISTERS HAS APPROVED THESE REQUESTS ; WHEREAS THESE STATES DEPOSITED THEIR INSTRUMENTS OF ACCESSION WITH THE GENERAL SECRETARIAT OF THE COUNCIL ON 27 SEPTEMBER 1978 , 17 JANUARY 1979 AND 26 FEBRUARY 1979 RESPECTIVELY , AND THUS ACCEDED TO THE CONVENTION ON THESE DATES ; WHEREAS , THEREFORE , IN ACCORDANCE WITH ARTICLE 1 ( 4 ) OF THE INTERNAL AGREEMENT , THE AMOUNTS PROVIDED FOR THE OVERSEAS COUNTRIES AND TERRITORIES AND THE FRENCH OVERSEAS DEPARTMENTS IN ARTICLE 1 ( 3A ) ( B ) OF THE SAID INTERNAL AGREEMENT SHOULD BE REDUCED AND THOSE PROVIDED FOR THE ACP STATES IN ( A ) OF THAT PARAGRAPH CORRESPONDINGLY INCREASED ; WHEREAS THIS ADJUSTMENT MUST BE MADE ON THE BASIS OF THE AMOUNTS SPECIFIED IN DECISION 78/465/EEC ( 4 ) WHICH LAST ADJUSTED THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND FOLLOWING THE ACCESSION OF FORMER ASSOCIATED OVERSEAS COUNTRIES AND TERRITORIES TO THE COMMISSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 1 ( 3A ) AND ( 3B ) OF THE INTERNAL AGREEMENT SHALL BE REPLACED BY THE FOLLOWING : ' 3A . FROM 26 FEBRUARY 1979 THE AMOUNT OF 3 159.50 MILLION EUROPEAN UNITS OF ACCOUNT REFERRED TO IN PARAGRAPH 2A SHALL BE ALLOCATED AS FOLLOWS : ( A ) 3 067.767 MILLION EUROPEAN UNITS OF ACCOUNT FOR THE ACP STATES , CONSISTING OF : - 3 000 MILLION EUROPEAN UNITS OF ACCOUNT FROM THE APPROPRIATION INITIALLY PROVIDED FOR IN PARAGRAPH 3 ( A ) FOR THE ORIGINAL ACP STATES , - 9.50 MILLION EUROPEAN UNITS OF ACCOUNT FROM THE AMOUNT PROVIDED FOR IN PARAGRAPH 2A , - 13 MILLION EUROPEAN UNITS OF ACCOUNT FROM THE AMOUNT APPEARING IN ARTICLE 30 ( 4 ) ( A ), FIRST INDENT , AS INTRODUCED BY THE COUNCIL DECISION 77/155/EEC OF 14 FEBRUARY 1977 ADJUSTING DECISION 76/568/EEC ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), - 45.267 MILLION EUROPEAN UNITS OF ACCOUNT FROM THE AMOUNT TRANSFERRED FROM THE APPROPRIATION FOR THE OCT TO THAT FOR THE ACP UNDER DECISIONS 77/156/EEC ( 2 ) AND 78/464/EEC ( 3 ), ADJUSTING THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND ( 1975 ) FOR THE ACP STATES ON THE ONE HAND AND FOR THE OVERSEAS COUNTRIES AND TERRITORIES AND THE FRENCH OVERSEAS DEPARTMENTS ON THE OTHER , FOLLOWING THE ACCESSION OF THE REPUBLIC OF SURINAM , THE REPUBLIC OF SEYCHELLES , THE COMORO STATE , THE REPUBLIC OF JIBUTI , THE SOLOMON ISLANDS , TUVALU AND DOMINICA TO THE CONVENTION ; ( B ) 91.733 MILLION EUROPEAN UNITS OF ACCOUNT FOR THE OVERSEAS COUNTRIES AND TERRITORIES AND THE FRENCH OVERSEAS DEPARTMENTS FROM THE AMOUNTS ORIGINALLY LAID DOWN IN PARAGRAPH 3 ( B ) AND ( C ), TAKING INTO ACCOUNT THE REDUCTION MADE UNDER THE DECISION REFERRED TO IN THE FOURTH INDENT OF ( A ). 3B . ( A ) THE AMOUNT STATED IN PARAGRAPH 3A ( A ) FOR THE ACP STATES SHALL BE ALLOCATED AS FOLLOWS : 2 145.182 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF GRANTS , 445.585 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF SPECIAL LOANS , 97.00 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF RISK CAPITAL , 380.00 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF TRANSFERS PURSUANT TO TITLE II OF THE CONVENTION . ( B ) THE AMOUNT STATED IN PARAGRAPH 3A ( B ) FOR THE OVERSEAS COUNTRIES , TERRITORIES AND DEPARTMENTS SHALL BE ALLOCATED AS FOLLOWS : 31.692 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF GRANTS , 23.915 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF SPECIAL LOANS , 4.00 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF RISK CAPITAL , 12.126 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF A RESERVE , 20.00 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF TRANSFERS FOR THE COUNTRIES AND TERRITORIES , PURSUANT TO THOSE PROVISIONS OF THE DECISION WHICH CONCERN THE SYSTEM FOR STABILIZING EXPORT EARNINGS . ( 1 ) OJ NO L 46 , 18 . 2 . 1977 , P . 15 . ( 2 ) OJ NO L 46 , 18 . 2 . 1977 , P . 17 . ( 3 ) OJ NO L 147 , 3 . 6 . 1978 , P . 37 . ' ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 19 MARCH 1979 . FOR THE COUNCIL THE PRESIDENT R . MONORY